In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                           No. 02-18-00366-CV

DARYL GREG SMITH, INDIVIDUALLY       §   On Appeal from the 325th District Court
AND AS
PARTNER/MEMBER/MANAGER/OWNER         §
AND/OR ALTER EGO OF: CADDOA
CREEK RANCH, LLC, CANADIAN RIVER     §
RANCH PARTNERSHIP, CANADIAN RIVER
RANCH PARTNERS, CANADIAN RIVER       §
RANCH LLC, SMITH LAND & CATTLE
GP, LLC, SMITH RANCHING LTD, HIGH    §   of Tarrant County (325-584465-15)
POINT RANCH, LLC, LAKESIDE RANCH
BC, LLC, SMITH RANCH MERIDIAN,       §
LLC, C2S PROPERTY HOLDINGS, LLC,
DD FARMS, LLC, MAC AG PROPERTIES,    §
LLC, SMITH ROYALTIES, LLC, AND THE
SMITH IRREVOCABLE TRUST; AND         §
CADDOA CREEK RANCH, LLC; AND
DAREN KEITH REED, INDIVIDUALLY       §   June 6, 2019
AND A PARTNER/MEMBER/MANAGER
AND/OR OWNER OF: CANADIAN RIVER      §
RANCH LLC, AND CADDOA CREEK
RANCH, LLC, Appellants               §

V.                                   §

KAREN ANNETTE SMITH, Appellee        §   Opinion by Justice Gabriel
                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel